



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Chemama, 2016 ONCA 579

DATE: 20160722

DOCKET: C49501

Feldman, Brown and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Erich Chemama

Appellant

Erich Chemama, in person by videolink

Daniel Santoro and Joshua Tong, appearing as
amicus
    curiae

Greg Skerkowski, for the respondent

Heard: March 9, 2016

On appeal from the conviction entered on October 20, 2008
    by Justice Bruno Cavion of the Ontario Court of Justice.

Brown J.A.:

I.

OVERVIEW

[1]

In 2008, the appellant, Erich Chemama, was
    convicted of counseling the complainant, Andria Pacheco, to commit the
    indictable offence of perjury and attempting to obstruct the course of justice
    by offering her money to change her testimony at one of his trials. His
    sentence of five years imprisonment was reduced on appeal to time served: 2009
    ONCA 249.

[2]

The appellant now appeals his conviction. The
    appellant was self-represented during much, but not all, of his trial. On
    appeal, the appellant chose not to make any submissions, but the court has
    received the benefit of very helpful submissions from
amicus curiae
.

[3]

Amicus
advances two reasons why the appellants conviction should be set aside. First,
amicus
submits the trial judge failed to provide the appellant with adequate
    assistance during the trial on five matters of fundamental importance to his
    defence. Second,
amicus
contends the trial judge
    erred in refusing to discharge appellants second counsel notwithstanding a
    complete break-down in the solicitor-client relationship. Both errors,
amicus
submits, resulted in an unfair trial.

[4]

I would grant the appeal, set aside the
    conviction, and direct a new trial. Although I do not accept the submission that
    the trial judge failed to provide reasonable assistance to the appellant on the
    five matters identified by
amicus
, I do accept the trial
    judge erred in forcing counsel on an unwilling accused, resulting in an unfair
    trial.

II.

CHRONOLOGY OF EVENTS

[5]

The complainant had been a passenger in a car
    driven by the appellant when it was stopped by the police. The appellant was on
    bail at the time, with a house arrest condition. The appellant maintained he
    was on the way to the hospital, an exception to his house arrest condition. He
    was charged with failure to comply.

[6]

According to the complainant, who was to be a
    Crown witness at the appellants trial on the failure to comply charge, prior
    to trial she received two phone calls from the appellant, and a third from the
    appellant and a female, offering her money to lie to the police about the
    purpose of the car trip.

[7]

The appellant and his mother, Nicole Meyer,
    were charged with counselling the complainant to commit the indictable offence
    of perjury and wilfully attempting to obstruct the course of justice in a
    judicial proceeding by contacting the complainant and offering her money to
    change her testimony.

[8]

At the trial on the subject charges, the
    appellant tried to advance the defence the call to the complainant never occurred
    because he was in custody at the time, the institution at which he was
    incarcerated only allowed inmates to make collect calls, and the complainant
    testified she did not accept collect calls.

[9]

The Crowns case consisted of three witnesses
     the complainant, the officer-in-charge of the case, and an employee of Bell,
    whom the appellant had summonsed to testify about the workings of inmate phones
    at the particular jail.

[10]

At
    the close of the Crowns case, the trial judge acquitted the appellants mother
    on the basis of a reasonable doubt that the female voice heard by the
    complainant on one of the calls was that of Ms. Meyer.

[11]

The
    appellant testified in his defence. The trial judge convicted the appellant.

[12]

Notwithstanding
    the simple nature of the charges, the trial ran from July 4, 2007 until
    September 18, 2008, spread over 23 court days.

III.

FIRST GROUND OF APPEAL: DID THE TRIAL JUDGE FAIL TO PROVIDE THE
    APPELLANT, WHEN HE WAS SELF-REPRESENTED, WITH ADEQUATE ASSISTANCE

A.

The issue framed

[13]

The
    legal principles applicable to this ground of appeal are not in dispute.
When an accused is not represented by counsel at trial, the trial
    judge has a duty to ensure the defendant has a fair trial and
to guide him throughout the trial in such a way that his
    defence is brought out with its full force and effect:

R. v. Tran
(2001), 55 O.R. (3d) 161 (C.A.), at para.
22;

R. v. McGibbon
(1988), 45 C.C.C. (3d) 334 (Ont. C.A.), at p. 347.
How far the trial judge should go in assisting the accused is
    a matter of discretion, varying
with each
    trial and depending upon the sophistication of the accused, the seriousness of
    the offence, the nature of the defence, and many other factors individual to
    each case
:
McGibbon
, at p. 347;
R. v. Darlyn
,
    [1947] 3 D.L.R. 480 (B.C.
C.A.)
, at
    p. 482;
R.
    v. Parton
, [1994] B.C.J. No. 2098 (S.C.), at para. 33.

[14]

The
    extent of a trial judges duty to assist an unrepresented accused is
    circumscribed by what is reasonable. The duty 
does not extend to
    his providing to the accused at each stage of his trial the kind of advice that
    counsel could be expected to provide if the accused were represented by
    counsel:
R.
    v. Turlon
(1989) 70 C.R. (3d) 376 (Ont. C.A.), at
    p. 381;
R.
    v. Tauber
(1987), 20 O.A.C. 64 (C.A.), at p. 71.

A
    judge is not required to become the advocate for the accused:

McGibbon
, at
    p. 349.

[15]

Amicus
acknowledges the trial judge made considerable efforts to be patient with a
    difficult litigant, but submits the trial judge failed to provide adequate
    assistance to the appellant on five matters, rendering the trial unfair.

[16]

Before
    considering each matter, I accept the respondents submission that the
    appellant was a sophisticated self-represented litigant, familiar with court
    procedure and elements of the criminal law. The record also discloses that the
    appellant was an exceedingly difficult self-represented litigant: he
    relentlessly disrupted the trial; most of his interventions were irrelevant,
    repetitive, confrontational, abrasive, and argumentative; and he repeatedly challenged
    directions by the trial judge to keep focused on the issues in dispute.

[17]

The
    transcripts also disclose the trial judge often bent over backwards to
    accommodate the appellant and allowed him very generous leeway on procedural
    matters. The trial judge granted the appellant a liberal number of recesses and
    adjournments to give him time to prepare submissions on the numerous
    applications he wished to bring.

B.

Analysis

[18]

Against
    that backdrop of extensive assistance given by the trial judge to the
    appellant, I now address each of the five matters for which
amicus
submits the trial judge failed to meet his duty to assist the appellant,
    rendering the trial unfair.

(1)

Violation of s. 503 of the
Criminal Code

[19]

Amicus
submits the trial judge failed to rule on the appellants application for a
    stay on the basis that he was not brought before a Justice of the Peace within
    24 hours of his arrest contrary to s. 503 of the
Criminal Code.

[20]

At
    the time of his arrest on the subject charges, the appellant was in custody on
    other charges. He was arrested during a break in those other court proceedings.
    At the start of the trial on the subject charges, the appellant applied for a
    stay under s. 9 of the
Canadian

Charter of Rights and
    Freedoms
on the basis that he was not brought before a
    Justice of the Peace within 24 hours of his arrest, contrary to s. 503 of the
Criminal Code
.
    The appellant renewed his request for a stay several times during the trial.
    The trial judge ultimately dismissed his application on February 1, 2008, but
    gave no reasons.

[21]

The
    appellant suffered no unfairness from the trial judges failure to give
    reasons. Several months before the trial started, the appellant had applied to
    the Superior Court of Justice for a stay of proceedings on the basis of the s.
    503 breach. A. Campbell J. dismissed the appellants application, without
    prejudice to the appellants right to renew it before the trial judge:
R. v. Chemama
,
2007
    CarswellOnt 1508,
2007 CanLII 7575 (S.C.), aff

d
    2014 ONCA 220. He held, at para. 34:

However serious that violation [of s. 503] may have been, it
    led to no practical consequences against the accused because he was required to
    be in custody until Monday morning on the charges of breach bail recognizance.
    If s. 503 had been complied with it could have made no difference to the
    accuseds freedom because he was in lawful custody on other charges.

[22]

Although
    it would have been preferable for the trial judge to have given brief reasons
    dismissing the appellants application, the lack of merit in the appellants argument
    already had been fully explained to him by the Superior Court of Justice.

(2)

Applications for relief under s. 10 of the
Charter

[23]

Amicus
submits the appellant brought applications for relief under ss. 10(a) and (b)
    of the
Charter
that the trial judge never inquired about or ruled on.  I do not accept this
    submission.

[24]

The
    appellant continuously brought applications before the trial judge,
Charter
and otherwise. On January 17, 2008, the trial judge directed the appellant to
    file written submissions on any remaining
Charter
motions he wished to bring and set a timetable for the submissions. On February
    1, 2008, the trial judge dealt with the
Charter
applications for which the appellant had filed written submissions. Nothing was
    left outstanding.

(3)

The appellants s. 11(b) application

[25]

Amicus
submits the trial judge failed to provide the appellant with adequate
    assistance on his s. 11(b)
Charter
application, including guidance
    on obtaining transcripts of past attendances in the matter. I disagree.

[26]

When
    the trial judge set a final timetable for written submissions on
Charter
motions, the appellant complained about the cost of obtaining transcripts for
    his s. 11(b) motion. The trial judge stated he would allow the appellant to do
    what he wanted for his s. 11(b) motion.

[27]

The
    record discloses the appellant knew transcripts were required on a s. 11(b)
    motion and knew how to order them. However, he did not want to incur the $3,500
    cost. The appellant ended up filing on the motion two stacks of documents
    almost a foot high each of them. The trial judge noted that in his materials the
    appellant had indicated he had access to assistance from counsel and received
    advice on the motion. No unfairness resulted to the appellant from the trial
    judges approach to his s. 11(b) motion.

(4)

The travel itinerary of the appellants mother

[28]

Amicus
submits the trial judge acted unfairly by prohibiting the appellant from
    introducing a document relevant to his defence theory and failed to instruct
    him on how to properly enter it as an exhibit. I do not accept this submission.

[29]

During
    his cross-examination of the complainant and a witness from Bell, the appellant
    sought to introduce an electronic passenger itinerary receipt that the
    appellant contended showed his mother was out of Canada when the third telephone
    call to the complainant allegedly took place.

[30]

The
    trial judge quite properly ruled the appellant could not prove the document through
    the complainant or the Bell employee because neither had any knowledge of it.
    Counsel for the co-accused suggested marking the document as a letter exhibit
    and allowing the appellant to prove it later, if he so chose. The trial judge
    adopted that approach.

[31]

Several
    months later, just before the Crown closed its case, the Crown advised it
    wished to introduce an affidavit from Lufthansa stating the appellants mother
    had not been on the flight shown on the itinerary. The trial judge ruled the
    Crown could lead the evidence in reply if the appellant led evidence in his
    defence of a trip by his mother to Israel. The appellant did not raise the
    issue again. There the matter ended.

(5)

Fitness hearing

[32]

Amicus
submits the trial judge demonstrated a lack of concern in assisting the
    appellant by failing to appoint counsel pursuant to s. 672.24 of the
Criminal Code
when the judge had reasonable grounds to believe the appellant was unfit. I do
    not accept this submission.

[33]

On
    June 16, 2008, Day 15 of the trial, the appellant complained about the
    conditions in the Don Jail and told the judge he wanted to go to a hospital. As
    a result of his exchange with the appellant, the trial judge raised the issue
    of the appellants mental health. The Crown stated the appellant had previously
    attended the mental health court at the Old City Hall courthouse (the 102
    Court) and was found fit.

[34]

The
    next trial day, June 18, the trial judge ordered a fitness assessment at CAMH.
    When the trial continued on July 4, the trial judge learned no assessment had
    taken place because the appellant, who was then out of custody, had failed to
    attend. The trial judge immediately remanded the appellant to 102 Court. The
    appellant demanded counsel, specifically citing s. 672.24 of the
Criminal Code
.
    The trial judge told him to raise the issue in 102 Court.

[35]

When
    the trial reconvened later in the day, the trial judge was told the appellant
    had refused to undergo an assessment at 102 Court. The appellant had produced a
    letter apparently written by his new counsel, Donald Kirsh (who never went on
    the record), stating the assessment should not proceed until counsel was
    available some three weeks later.

[36]

The
    trial judge thereupon instructed court staff to call the duty counsels office.
    The appellant said he had accused duty counsel of incompetence and they would
    not represent him. The trial judge then directed court staff to contact Mr.
    Kirsh and tell him to attend immediately at court. Staff tried to contact Mr.
    Kirsh, but could not get through to him.

[37]

At
    that point, the appellant stated he did not have a mental health problem and
    had a doctors letter to that effect. The trial judge told the appellant he
    either would be remanded into custody for an assessment, or the appellant could
    meet with the psychiatrist who was present in court. The appellant chose to
    meet with the psychiatrist. Following the meeting, the psychiatrist testified
    the appellant was fit.

[38]

Given
    the lengthy history of this simple trial, the appellants continual
    representations that certain counsel would appear to represent him yet none
    appeared, the appellants failure to attend the scheduled CAMH assessment, and
    the trial judges reasonable efforts to secure counsel for the appellant on the
    day of the assessment, I see no unfairness in the events as they transpired.

[39]

Moreover,
    within two trial days of these events, Mr. James Morton came on the record as
    appellants counsel and confirmed that he had been able to communicate with and
    obtain initial instructions from the appellant, an indication of the
    appellants fitness. The fitness issue did not arise again during the trial.

Conclusion

[40]

Having
    reviewed the trial transcripts, I conclude the trial judge fairly discharged
    his duty to provide assistance to the appellant on the five matters identified
    by
amicus
.

IV.

SECOND GROUND OF APPEAL: DID THE TRIAL JUDGE ERR IN REQUIRING THE
    APPELLANTS COUNSEL TO CONTINUE ON THE RECORD FOLLOWING HIS DISCHARGE BY THE
    APPELLANT?

A.

The issue framed

[41]

New
    counsel for the appellant, Mr. Morton, came on the record on Day 21 of the
    trial, July 25, 2008. After a further adjournment, the trial resumed on August
    13, 2008. At that time, Mr. Morton informed the court the appellant had
    terminated his retainer and asked to be removed from the record. The trial
    judge refused that request, as well as a further request made by Mr. Morton the
    next trial day, in September.

[42]

Amicus
submits the trial judge erred in forcing Mr. Morton to continue as counsel. He
    should have discharged Mr. Morton and continued to treat the appellant as a
    self-represented accused. By failing to do so, the trial judge effectively
    excluded the appellant from the trial process, rendering the trial unfair.

[43]

The
    respondent concedes the trial judge erred in law by refusing to allow Mr.
    Morton to withdraw. The respondent acknowledges that where a court forces
    counsel on an unwilling accused, the interference with the accuseds trial
    rights is so fundamental that generally an appeal court should not resort to
    the curative proviso in s. 686(1)(b)(iii) of the
Criminal Code
:
R. v.
    Bowles and Danylak
(1985), 21 C.C.C. (3d) 540
    (Alta. C.A.), at pp. 545-46. Finally, the respondent recognizes the Crowns
    case at trial was not overwhelming. However, the respondent submits this court
    should resort to the curative proviso in the unique circumstances of this case
    because no substantial wrong or miscarriage of justice occurred by requiring
    Mr. Morton to continue to act as the appellants counsel  the appellant
    participated in his own defence, and he received a fair trial.

B.

Chronology of events
    and the trial judges rulings

[44]

Counsel
    appeared representing the appellant when the trial started on July 6, 2007, but
    requested an adjournment. When the trial resumed on October 9, 2007, counsel
    moved to get off the record because of a breakdown in the solicitor-client
    relationship. The appellant stated he wished to represent himself. The trial
    judge reluctantly granted counsels motion. The trial proceeded with the
    appellant acting for himself.

[45]

On
    several subsequent occasions, the appellant sought adjournments by representing
    to the court that another counsel was acting for him in a prohibition
    application to the Superior Court of Justice to stop the trial and yet another
    counsel was prepared to act as trial counsel if a
Rowbotham
order was made. The trial judge granted several short adjournments, but finally
    declined to grant any more unless one of the counsel actually appeared to
    request an adjournment. None did.

[46]

The
    Crown attempted to close its case on February 1, 2008, Day 9 of the trial, but
    the trial judge directed the complainant re-attend for further
    cross-examination. More adjournments ensued at the instance of the appellant.
    Finally, following the close of the Crowns case on May 15 (Day 14), the trial
    judge invited the appellant to call a defence, if that was his intention. Over
    the course of several further trial days, the appellant stalled. Finally, on July
    4 (Day 17), the trial judge gave the appellant one week to retain a lawyer;
    otherwise, he would have to proceed with his defence without counsel.

[47]

When
    court resumed on July 11, the appellant advised he was in the process of
    retaining Mr. Morton. On July 25, Mr. Morton appeared, confirmed he had been
    retained, and went on the record. The trial was adjourned until July 29. On
    that date, Mr. Morton repeated that he was on the record, but he had been
    unable to talk to the appellant because he had been detained on other charges.
    A further adjournment was granted until August 13.

[48]

On
    August 13, Mr. Morton appeared and told the trial judge the appellant had fired
    him some 10 days before. Mr. Morton asked to be removed from the record because
    of a breakdown in the solicitor-client relationship. Mr. Morton advised that if
    he was removed as counsel, the appellant wanted the trial judge to appoint Mr.
    Morton as
amicus
.
    Mr. Morton informed the court he was unsure what assistance I could provide
    the court in a capacity other than as counsel. The Crown took no position on
    Mr. Mortons request.

[49]

The
    trial judge refused to discharge Mr. Morton, holding that he did not feel
    discharging counsel was appropriate at this part of the proceedings. The case
    will proceed. I think youll stay on board, counsel. When Mr. Morton stated he
    would need transcripts of the complainants evidence to prepare, the court
    ordered them to be provided to Mr. Morton at no expense.

[50]

On
    August 26, the appellant signed a Termination and Discharge document stating
    he did not wish Mr. Morton to represent him in any criminal proceedings
    whatsoever and [he] declines to provide any further instructions of any sort

[51]

When
    the trial resumed on September 17, Mr. Morton renewed his request to be removed
    from the record. He filed two affidavits describing events that had transpired
    since the last court date. The first affidavit attached the Termination and
    Discharge document. The second stated that on September 12, the appellant had
    removed, without authorization, certain files related to his proceedings from
    Mr. Mortons law office, including all the documents concerning the trial on
    the subject charges. As Mr. Morton informed the trial judge, he no longer had
    the bulk of his trial file, including his notes and research. He only had the
    transcripts because they had been kept outside of his office. Mr. Morton
    emphasized there was an extraordinary conflict between the appellant and
    himself. He reported he had been unable to obtain instructions from the
    appellant about the defence, although he had developed certain arguments and
    provided Crown counsel with case law.

[52]

When
    the trial judge inquired whether Mr. Morton might continue as
amicus curiae
,
    Mr. Morton declined, stating that in the circumstances he did not think any
    connection is realistic or appropriate. That position was understandable
    because the appellant had brought a motion seeking a mistrial alleging
    incompetence by Mr. Morton.

[53]

The
    Crown consented to Mr. Mortons removal from the record, stating it was a
    clear situation where counsel should be removed.

[54]

The
    trial judge observed that most of the delays in the trial had resulted from the
    appellants insistence on having a lawyer, and he was deeply, deeply reluctant
    to come back to a situation where Mr. Chemama has no lawyer. He did not want
    to return to the dynamics that we have had the past year with Mr. Chemama
    constantly making spurious comments, irrelevancies, and so on, when there is
    counsel here to guide and help his needs. He adjourned the trial one day to consider
    the matter.

[55]

When
    the trial resumed, the trial judge dismissed Mr. Mortons motion. In his
    ruling, the trial judge stated he was deeply conscious of the right of an
    accused to have counsel of his choice. The trial judge disclosed that his
    inquiries to Legal Aid and duty counsel had resulted in Legal Aid advising they
    will have nothing more to do with Mr. Chemama, and duty counsel saying they
    had been instructed not to appear, and not to assist [the appellant]. The
    trial judge then held:

Mr. Chemama, in order to seek a mis-trial, is raising
    allegations of incompetence, and so forth, against Mr. Morton. In my view, Mr.
    Chemama is using these tactics not because he wants counsel of his choice, but
    simply to abort these criminal procedures.



It is all a very transparent effort to derail the criminal
    prosecution. I will not let it happen. Mr. Chemama has a right to counsel of
    his choice. He does not have the right to manipulate the administration of
    justice so that an even greater injustice will occur.

[56]

The
    trial judge held that if the appellant chose not to co-operate with Mr. Morton
    or refused to given him instructions, that was his choice. The trial judge
    expressed confidence that Mr. Mortons professionalism would allow him to
    transcend the relationship issues.

[57]

Following
    the ruling, the appellant told Mr. Morton he wanted to testify. Mr. Morton took
    him through a very open-ended examination-in-chief in which he was allowed to
    say whatever he wished to the court. The appellant did testify he was in
    custody at the time of the alleged calls to the complainant, so he could not
    have made them. Upon the conclusion of the appellants evidence, Mr. Morton
    made closing submissions, but he re-iterated he did not have instructions from
    the appellant.

C.

Analysis

[58]

An
accused has an unfettered right to discharge his or
    her legal counsel at any time and for any reason. A court cannot interfere with
    this decision and cannot force counsel upon an unwilling accused:
R. v. Cunningham
,

2010 SCC 10
,

[2010] 1
    S.C.R. 331
, at para. 9;
R. v. Amos
,
    2012 ONCA 334, at para. 19. In exceptional circumstances, the court may appoint
    an
amicus
    curiae
to assist the court where this is necessary
    to permit the successful and just adjudication of a particular proceeding:
Cunningham
,
    at para. 9;
Ontario v. Criminal Lawyers Association of Ontario
,
    2013 SCC 43, [2013] 3 S.C.R. 3, at para. 44.

[59]

The
    respondent submits that although the trial judge erred in refusing to discharge
    Mr. Morton, no miscarriage of justice resulted because: the appellant was a
    sophisticated self-represented accused who understood the criminal trial
    process; the appellant had repeatedly delayed putting in a defence; Mr.
    Mortons examination of the appellant enabled him to say whatever he wanted to
    say in his defence; and there was no reasonable possibility the appellant would
    have raised an argument during closing submissions by himself that had not
    previously been raised during the trial.

[60]

I
    do not accept this submission. Through all the arguments following the closing
    of the Crowns case about further adjournments and Mr. Mortons role in the
    proceeding, something very important got lost  the main theory of the
    appellants defence.

[61]

As
    early as the second day of the trial, before the appellant started his
    cross-examination of the complainant, he disclosed to the trial judge the thrust
    of his defence  he could not have made the alleged calls to the complainant
    because he was in jail at the time and was only able to make collect outgoing
    calls from the jail. On his cross-examination of the complainant, the appellant
    elicited admissions that the complainant did not accept collect calls and did
    not know whether the calls she had received were direct or collect. On his
    cross-examination of the officer-in-charge, the appellant elicited evidence
    that strongly suggested the appellant was in jail during the date range in the
    information when the calls allegedly were made  December 1-21, 2005.

[62]

Amicus
submits Mr. Morton did not address the appellants defence theory and the trial
    judge did not give the appellant an opportunity to deliver his own submissions.
    I accept this submission. In his closing submission, Mr. Morton focused on the
    frailty of voice identification evidence in order to raise a reasonable doubt.
    Mr. Morton did not advance the appellants defence theory that he could not
    have made the calls to the complainant because he was in jail at the time.

[63]

In
    fairness to Mr. Morton, his working file for the trial, including his trial
    notes and research, had been removed from his office without permission. As
    well, as he emphasized several times to the trial judge, he had not been able
    to obtain instructions from the appellant about his defence. Although Mr.
    Morton faced challenging circumstances, he discharged the duties imposed on him
    by the trial judge in a highly professional manner. Mr. Morton acted in the
    finest traditions of the Bar.

[64]

The
    trial judge had heard the appellant advance his defence theory of lack of
    opportunity as early as the complainants evidence, yet the trial judge made no
    reference to it whatsoever in his reasons convicting the appellant. The trial
    judge simply concluded: [The complainants] answers rang true. In my view Mr.
    Chemama is outright lying when he denies the fateful phone call he made. The
    trial judge failed to address the defence theory the appellant had been
    developing throughout the trial.

[65]

Whatever
    frustrations the trial judge felt as a result of the appellants delay tactics
    and disruptive behavior, it was not open to him to impose counsel on the
    appellant over his objection, especially where counsel had only come to the
    file as it neared its end, had limited opportunity to come up to speed, and informed
    the court he had not been able to obtain instructions from the appellant about
    his defence.

[66]

Whether,
    in those circumstances, appointment of
amicus
would have been appropriate was a call for the trial judge to make. Mr. Morton
    made it clear he would not want to act as
amicus
,
    and the trial judge had been rebuffed by Legal Aid and the duty counsels
    office in his effort to secure some legal assistance for the appellant.

[67]

However,
    the alternative to discharging counsel was not the prospect envisioned by the
    trial judge when, during the course of submissions on Mr. Mortons motion to
    step down, the trial judge queried: My question is, assuming that [counsel is
    discharged], where do we go from here? More adjournments, and adjournments, and
    adjournments, is that what we are doing? When Mr. Morton moved to get off the
    record, the trial had long passed the point where the trial judge was required
    to accommodate further adjournment requests by the appellant. By that point in
    time, the trial judge was entitled to require the appellant to present his own defence,
    if that was his election, adduce only relevant evidence in his defence, and
    limit his closing submissions to relevant matters. The trial judge possessed
    the necessary trial management powers to keep the appellants evidence and
    submissions within proper bounds and time limits. Trial judges are not
    powerless in the face of difficult self-represented accused, even ones like the
    appellant whose courtroom misconduct lies at an extreme end of the spectrum.

[68]

Unfortunately,
    instead of calling on the appellant and managing the appellants presentation
    of his defence and closing submissions within firm, but reasonable, bounds and
    time limits, the trial judge adopted a course of proceeding that did not result
    in a fair trial for the appellant. The appellants theory of his defence was
    never put to the trial judge in closing, and the trial judge never referred to
    it in his reasons.

[69]

Given
    that result of the procedure adopted by the trial judge, I conclude it is not
    open to apply the curative proviso in the circumstances of this case.

DISPOSITION

[70]

For
    the reasons set out above, I would allow the appeal and set aside the
    appellants conviction. The appellant has served his sentence. I would direct a
    new trial, if the Crown decides to proceed.

Released: KF (July 22, 2016)

David Brown J.A.

I agree K. Feldman
    J.A.

I agree Grant
    Huscroft J.A.


